DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  
In claim(s) 9, the term ‘the same circuit board’ should be amended to recite ‘a . 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 7-14, and 17-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

1. A joint bending state determining device, comprising: 
a sensor group comprising: 
a first gravity sensor configured to generate a first polar angle and a first azimuth angle; 
and a second gravity sensor configured to generate a second polar angle and a second azimuth angle; 
and a processor connected with the sensor group, and configured to obtain a first length corresponding to the first gravity sensor and a second length corresponding to the second gravity sensor, 
to obtain a set of coordinates of a joint in a coordinate system according to the first polar angle, the first azimuth angle and the first length, 
to obtain a set of coordinates of the second gravity sensor in the coordinate system according to the set of coordinates of the joint, the second polar angle, the second azimuth angle and the second length, 
and to obtain a joint angle according to the set of coordinates of the second gravity sensor in the coordinate system, the first length and the second length; 
wherein the first length is associated with a distance between the first gravity sensor and the set of coordinates of the joint, and the second length is associated with a distance between the second gravity sensor and the set of coordinates of the joint.

The recitation of a device comprising sensors to measure angles and a processor which obtains lengths, coordinates, and calculates a joint angle from the obtained lengths, coordinates, and sensor angles encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘obtaining’ coordinates of the sensors to then ‘obtain’ a joint angle encompasses a clinician reviewing angle data generated by sensors attached to a subject, (mentally) calculating coordinates of the sensors on the subject, and then (mentally) calculating a resulting joint angle of the subject. If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering — and generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim 11 encounters the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 2-4, 7-8, 12-14, and 17-18 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 9 encounters the same issues as the ‘processor’ of claim(s) 1 from which it depends in that it merely recites generic computer componentry.  Dependent claim(s) 10 merely recites extrasolutionary activity (a nominal input) at a broad level of detail (2019 PEG p. 55 and MPEP § 2106.05(g)).  Accordingly, claim(s) 1-4, 7-14, and 17-18 are not integrated into a practical application under the second part of step 2A of the Mayo framework.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal input) and generic computing elements cannot amount to significantly more than an abstract idea.  For the 
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, 
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
Extrasolution activity (data gathering and input) and generic computer elements  cannot provide an inventive concept.  The identified claims are not patent eligible.
Examiner notes: by contrast, claim(s) 5-6 and 15-16 are eligible under § 101 as such claims do recite sufficient integration of a practical application under the second part of step 2A of the Mayo framework as set forth in the 2019 PEG.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin (US 20200375497 A1).

For claim(s) 1 and 11, Jin teaches A joint bending state determining device and associated method, [entire disclosure – see at least abstract] comprising:
a sensor group [Fig. 1] (performing associated method steps) comprising:
[first sensor array 102/104 and reader 100 pairing of Fig. 10 having azimuth and elevation (polar and azimuth angles) for, e.g., one of array on arm in Fig. 12A]; 
and a second gravity sensor configured to generate a second polar angle and a second azimuth angle; [second array and reader pairing of Fig. 10 having azimuth and elevation (polar and azimuth angles) for, e.g., one of array on arm in Fig. 12A]; [Examiner notes: the operation of reader 100 with arrays 102 and 104 constitute(s), under BRI, a form of ‘gravity sensors’ in that reader 100 determines at least a form of orientation and signal response of arrays 102 and 104 necessarily with respect to a gravity orientation (i.e., arrays are worn on a human subject in preferred embodiments and where reader 100 is located with respect to a vertical subject defined by gravity) – see ground referencing in ¶¶114-115 that supports this interpretation]; 
and a processor [in reader 100 per ¶72] connected with the sensor group [Fig. 1], and configured to (perform associated method steps which comprise) obtain a first length corresponding to the first gravity sensor and a second length corresponding to the second gravity sensor, [distances between reader 100 and arrays 102, 104 is/are central inventive feature(s) detailed throughout the majority of the disclosure of Jin – see most succinctly step 504 in Fig. 5], 
to obtain a set of coordinates of a joint in a coordinate system [throughout ¶¶90-109] according to the first polar angle, the first azimuth angle and the first length, [angle and coordinate determination for first array per ¶¶101-104], 
[determination of angle and coordinate for second array per ¶¶101-104 (the two arrays being jointly determined per ¶¶102-103)], 
and to obtain a joint angle according to the set of coordinates of the second gravity sensor in the coordinate system, the first length and the second length; [per ¶¶103-104]; 
wherein the first length is associated with a distance between the first gravity sensor and the set of coordinates of the joint, and the second length is associated with a distance between the second gravity sensor and the set of coordinates of the joint. [distances and grid layout per Fig. 1, Figs. 12A-B, see most esp. Fig. 1 with signals 108-114 and Fig. 12B]. 

For claim(s) 7 and 17, Jin teaches before obtaining the set of coordinates of the joint, the processor is further configured to determine that a predetermined axis of the first gravity sensor matches a gravity axis to ground and accordingly determine that the first gravity sensor corresponds to the first length. [optimization calibration per ¶113 including a form of measurement with respect to gravity (matching with the floor)]. 

For claim(s) 8 and 18, Jin teaches before the processor obtains the set of coordinates of the joint, the first gravity sensor is further configured to determine that a predetermined axis of the first gravity sensor matches a gravity axis to ground and notify the processor to allow the processor to determine that first gravity sensor corresponds [optimization calibration per ¶113 including a form of measurement with respect to gravity (matching with the floor)].

For claim(s) 9, Jin teaches The joint bending state determining device according to claim 1, wherein the processor is disposed on the same circuit board as the first gravity sensor or the second gravity sensor. [reader 100 having a processor thereon which in coordination with RF transponders 102-104 acts as first and/or second gravity sensors per ¶72].  

For claim(s) 10, Jin teaches The joint bending state determining device according to claim 1, further comprising an input interface that is connected with the processor and configured to receive the first length and the second length. [processing and communicating by/in reader 100 per ¶72 and ¶76 constitute(s), under BRI, a form of ‘input interface’; detail throughout ¶72 that reader 100 is optionally smartphone or other portable computer with software]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pan (US 20130217352 A1). 

For claim(s) 2-3 and 12-13, Jin fails to teach obtaining the set of joint coordinates and the set of second gravity sensor coordinates by obtaining x, y, and z coordinates via polar to cartesian transform (i.e., via sine and cosine function multiplications with corresponding lengths).   
Pan teaches a device and method for determining joint angle and coordinate parameters [¶¶21-27] where a set of joint coordinates transformed from 3D polar coordinates to 3D cartesian coordinates (an x, y, z coordinate set) via sine and cosine functions [¶¶23-25]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the RF arrays coordinates determinations of the reader 100 of Jin to transform the polar coordinates into cartesian coordinates via sine and cosine functions as taught by Pan (i.e., incorporating the sine and cosine functions as part of the calculations of Jin ¶¶90-110) as a predictable substitution of one known element (the polar coordinate system) for another (the cartesian coordinate system) in order to obtain predictable results (the 3D coordinate of a given joint feature).  See MPEP § 2143.  Where, for claim(s) 3 and 13 in particular also reciting the use of the tangent function, though Pan does not explicitly teach the use of a tangent function, such a function is a mere rearrangement of sine and cosine functions (sin/cos) and would be obvious in view of the level of ordinary skill and the combined teachings of Jin and Pan.

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention encompasses a device and method for determining a joint angle according to a set of coordinates of gravity sensors and first and second lengths.  The primary reason for the allowance of the claims is the inclusion of the limitations in the indicated claims encompassing obtaining first and second charge levels of the first and second sensors to determine control of the sensors and the consequent providing of angle values to the processors based on a comparison of the charge levels which is not found in the prior art references of record nor is otherwise anticipated or made obvious by the pertinent art at the time of filing.  Notably, Jin (the closest reference) specifically senses orientations with RFID tags which avoids the use of batteries for efficiency purposes and thus not only doesn’t teach any form of charge determination, but further would not be motivated to incorporate any such feature.  On the basis of § 101 eligibility, the determination of charge levels to effect a physical control of the Mayo framework in the 2019 Eligibility Guidance. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791